470 S.W.2d 683 (1971)
Patricia HAMMOND, Patricia Ann Hammond, Patricia Ebelt Hammond and Patricia Ebelt Hammond (four cases), Appellant,
v.
The STATE of Texas, Appellee.
Nos. 44096-44099.
Court of Criminal Appeals of Texas.
September 16, 1971.
Kenneth L. Sanders, Houston, for appellant.
Carol S. Vance, Dist. Atty., Phyllis Bell and Jim Skelton, Asst. Dist. Attys., Houston, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ODOM, Judge.
The offenses in Cause Numbers 44,096 and 44,097 are unlawful possession of a narcotic drug, to-wit: Heroin; and in Cause Numbers 44,098 and 44,099 are unlawful sale of a narcotic drug, to-wit: Heroin. The punishment was assessed by the court in each case at ten years.
The sole ground of error in each of the cases is that the evidence is insufficient to support the conviction and that the state failed to produce any evidence to support appellant's plea of guilty.
The appellant was represented by counsel of her own choice. Article 1.15 Vernon's Ann.C.C.P. was complied with, as the record reflects that in each case appellant waived her right of a trial by jury in writing. Further, the appellant consented in writing to waive the appearance, confrontation, cross-examination of witnesses, and consented to the introduction of testimony by affidavits, written statements of witnesses and other documentary evidence. The record further reflects that after the waivers and consents were approved by the court, the state introduced the stipulated testimony of witnesses in each of the cases which established all elements of the offense charged. See Bell v. State, Tex.Cr. App., 455 S.W.2d 230.
Appellant's ground of error in each cause is overruled.
The judgments are affirmed.